VAN ORSDEL, Associate Justice.
This appeal is from a decree of the Supreme Court of the District of Columbia canceling an assessment made for paving the-roadway of Connecticut avenue. The assessment was made under the authority of what is known as the Borland ^Amendment (38-Stat. 524). The property in question — lot 13, square 138 — is located on the west side of Connecticut Avenue Northwest, between N-street and Dupont circle, in the city of' Washington, and fronts on Connecticut avenue 298 feet, and fronts on Nineteenth street approximately 327 feet. The lot is triangular in shape running to a point at the north end and having a depth at the south end of 136.02 feet.
The only distinction attempted to be made between this ease and the case of Johnson v. Rudolph, 57 App. D. C. 29, 16 F.(2d) 525, is that in that ease the proceedings were; instituted and improvements made by the-Commissioners of the District of Columbia,, while in the ease at bar the improvements-were made in compliance with a special act of Congress. We are clearly of the opinion that this distinction is without merit as in both instances the improvements were made-under authority and by the direction of Congress. In the Johnson Case, full power had; been vested by Congress in the commissioners to proceed under the terms of the act, hence ' the authority arises from the same source, namely, the legislative power. Hancock v. City of Muskogee, 250 U. S. 454, 39 S. Ct. 528, 63 L. Ed. 1081. This case therefore is controlled in all particulars by the. Johnson Case.
The, decree is affirmed with costs.